DETAILED ACTION
In the Final Rejection mailed 2/1/2022:
Claims 1-2 and 4-20 were rejected.
Claim 3 was cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.
Response to Amendment
The amendment to the claims filed 5/2/2022 has been entered:
Claims 1-2 and 4-21 are active.
Claim 21 is new.
Claim 3 is cancelled.
Response to Arguments
Applicant’s arguments, filed 5/2/2022, with respect to the prior art rejections have been fully considered and are persuasive. The rejections of claims 1-2 and 4-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-2 and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Most prior art muzzle devices that incorporate turbines (and fans, propellers, etc…) are utilized specifically for barrel cooling functions (US 1527585, US 1242890, WO 2016/205838, RU 2646980). In these cases, the turbines are arranged around the barrel instead of forward of it, meaning they cannot also function as a noise or recoil suppressor.
US 1413903 discloses a muzzle device that includes a first set of turbine blades 18 which function to suppress noise and flash during firing and which drive a second set of turbine blades 21 that act as a suction fan to cool the barrel 1 upon firing. However, claims 1 and 15 require that the rotating member is oriented within the cavity of the suppressor body and that the turbine blades are attached at a first end to an inner hub and at a second end to an outer hub. In ‘903 the blades 18 are not within the cavity of suppressor body 2, nor could they be, since such an arrangement would block the second set of turbine blades 21 from sucking air through the front of the suppressor body 2 to cool the barrel 1. Additionally, blades 18 are not attached at a second end to an outer hub, nor could they be, since incorporating an outer hub onto the outside of blades 18 would block the path of the expelled gases from contacting the interior of casing 15, which serves to deflect the gases forward and out of the muzzle device. Also, incorporating an outer hub onto the outside of blades 18 would have no discernable purpose. Further, claim 12 requires a first and a second rotating member each oriented within the suppressor body, which is not disclosed by ‘903 and which would prevent ‘903 for accomplishing its intended purpose as previously described. ‘903 also fails to disclose that the first and second blades are angled in different directions and that the first and second rotating members have first and second central passageways, respectively, that each have a cross-sectional area that continuously increases as it is traversed in the direction of the flow path.
GB 614464 discloses a firearm noise suppression device, but the rotating members in each embodiment lack an outer hub to which a second end of the turbine blades are attached and further the rotating members do not include a central aperture as required by claims 1 and 15. ‘464 also fails to disclose that the first and second blades are angled in different directions and that the first and second rotating members have first and second central passageways, respectively, that each have a cross-sectional area that continuously increases as it is traversed in the direction of the flow path as required by claim 12.
US 0811595 fails to disclose a suppressor body that the rotating member is oriented in and arranged to rotate with respect to, as well as an inner hub attached to a first end of the turbine blades as required by claims 1 and 15. Regarding claim 12, ‘595 fails to disclose a second rotating member with a plurality of turbine blades angled at a different direction than the turbine blades of the first rotating member, a suppressor body that the rotating members are oriented in and arranged to rotate with respect to, and that the rotating member has a central passageway with a cross-sectional area that continuously increases as it is traversed in the direction of the flow path.
DE 3430521 discloses a barrel cooling device that also has sound absorbing properties as comprises turbine blades (8, 9) in a cavity of a body (15). However, ‘521 fails to disclose that the rotating turbine blades are attached at a first end to an inner hub and at a second end to an outer hub, as required by claims 1 and 15. Additionally, ‘521 fails to disclose that the first and second blades are angled in different directions and that the first and second rotating members have first and second central passageways, respectively, that each have a cross-sectional area that continuously increases as it is traversed in the direction of the flow path as required by claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-2 and 4-21 are allowed. Claim 3 is cancelled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641